Citation Nr: 0806263	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  00-11 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to referral for reconsideration of entitlement to 
Dependency and Indemnity Compensation (DIC) benefits under 
the provisions of 38 U.S.C. § 1318 due to bias.   

REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esquire


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945.  He died in May 1999.  The appellant is the 
surviving spouse of the deceased veteran.

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310 
and Dependent's Educational Assistance (DEA) benefits under 
Chapter 35, Title 38, United States Code.  In May 2002, the 
Board issued a decision which denied the appellant's claims.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).

In an Order dated in March 2003, the Court granted a joint 
motion for partial remand.  The principal point raised in the 
joint motion for partial remand was that the May 2002 Board 
decision failed to address the potential applicability of 
38 U.S.C. § 1318 to the appellant's claim for DIC.  The March 
2003 Court Order vacated the May 2002 Board decision only "to 
the extent that it failed to address an additional potential 
basis for entitlement to Dependency and Indemnity 
Compensation," that is to say entitlement to benefits under 
38 U.S.C.A. § 1318.  Therefore, the Board's May 2002 decision 
is final as to the denials  of the 
38 U.S.C.A. § 1310 and DEA claims.

In September 2003, the Board remanded this case to the 
Veterans Benefits Administration (VBA) for adjudication of 
the issue of entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 pursuant to the March 2003 Joint Motion 
and Court Order.  In November 2003, VBA denied the claim and 
issued a supplemental statement of the case.  

The case was returned to the Board for appellate review as to 
the DIC claim in April 2004.  At that time, the Board noted 
the somewhat unusual procedural history of the issue.  
Because the Court's March 13, 2003 Order referred to the 
matter of the appellant's entitlement to DIC as "this 
appeal", the Board determined that it is the law of the case 
that an appeal has been perfected as to the DIC issue, 
notwithstanding the fact that the usual procedural 
requirements had not been met.  See 38 U.S.C. § 7105; cf. 
Chisem v. Brown, 8 Vet. App. 374, 375 (1995).

An April 2004 Board decision denied the appellant's claim of 
entitlement to DIC.  When the matter reached the Court, the 
appellant's attorney argued [for the first time] that the 
Veterans Service Center (VSC) Manager at the St. Louis RO was 
biased against the appellant's case and therefore her due 
process was abridged.  

In a December 2006 decision, the Court determined that the 
appellant's attorney had limited the appeal only to the issue 
of bias in the handling of the appellant's claim by the St. 
Louis RO.  The Court "deem[ed] all other issues 
abandonded."  
The matter was returned to the Board so that Board could 
consider solely whether or not there was bias against the 
appellant at the RO level, such as to require assignment of 
the appellant's claim of entitlement to DIC to a different 
RO.

As with the Court's prior remand, the Board has again 
determined that it is the law of the case that an appeal has 
been perfected as to the bias issue, notwithstanding the fact 
that the usual procedural requirements have not been met.  
See Chisem v. Brown, supra.




FINDING OF FACT

The evidence of record discloses no evidence of bias on the 
part of the RO or any of its employees.  


CONCLUSION OF LAW

Because there is no basis for a finding of bias, 
redevelopment and readjudication of the appellant's claim of 
entitlement to compensation under 38 U.S.C. § 1318 is not 
warranted.  The claim remains denied.  38 U.S.C.A. § 1318 
(West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking redevelopment and readjudication of 
her claim of entitlement to DIC benefits based upon an 
assertion of bias on the part of the RO.  
This is the only issue now before the Board.

The somewhat unusual history of his case is set out in the 
Introduction above.  The Board notes that the December 2006 
Order of the Court did not identify any flaw in the April 
2004 decision of the Board which denied the appellant's 
claim. 
Instead, the Court noted the appellant's newly raised claim 
of alleged bias in the development of her claim and directed 
the Board to consider these allegations.  The basis of the 
bias complaint was a January 2000 medical opinion request 
memorandum drafted by the RO's then-current Veteran's Service 
Center Manager.  In the disputed memorandum, a summary of the 
evidence to date, including evidence in favor and against the 
appellant's claims, was provided and a medical opinion was 
requested.  The Court directed the Board to consider whether 
or not the record reflected bias against the appellant in the 
development of her DIC claim.   

The veteran and her attorney had until November 19, 2007 to 
submit additional evidence.  To date, no further evidence 
pertinent to the sole issue on appeal, bias on the part of he 
RO, has been proffered. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000. The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

With respect to notice, as discussed above this appeal is 
limited to the matter of bias on the part of the RO which has 
been alleged by the appellant herself through counsel.  
Specifically, counsel has pointed to a January 2000 request 
for a VA medical opinion as well as he medical opinion 
itself. Thus, the appellant through counsel is well aware of 
the evidence, which is already of record.  VCAA notice under 
such circumstances would be a futile exercise.  See DelaCruz 
v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].  

The sole issue before the Board pertains to the manner of the 
development of the appellant's claim.  The case thus pertains 
to VA's compliance with the duty to assist portion of VCAA.  
Whether or not there was a failure to comply will be 
discussed in detail below.  

The December 2006 Court decision did not refer to any other 
alleged VCAA deficiencies.  The Board believes that if any 
other inadequacy as to either duty to notify or duty to 
assist had been present, this would have been brought to the 
Court's attention.  See Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) 
["[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court"].

The Board additionally observes that the appellant and her 
counsel have been accorded ample opportunity to provide 
evidence and argument as to the matter of bias.  See letters 
from the Board dated July 30, 2007 and October 29, 2007.

Factual Background

Given the nature of the issue, the Board believes that a 
brief overview of the development of the appellant's claim 
would be useful.  

At the time of the veteran's death, service connection was in 
effect for anxiety with depression, evaluated as 70 percent 
disabling from April 4, 1977; and for a scar of the scapular 
area and an old fracture of the left hip, each evaluated as 
noncompensably disabling from February 1947.  

The May 1999 death certificate shows that the immediate cause 
of the veteran's death was cerebrovascular accident with 
complete left hemiparesis and dysplegia, due to ischemic 
cardiomyopathy with left ventricular dysfunction, as a 
consequence of hypertension, due to acid peptic disease.  
Other significant conditions contributing to death but not 
resulting in the underlying causes were depression, mild 
renal insufficiency, and acid peptic disease.  

In June 1999, the appellant, widow of the veteran, filed an 
application VA death benefits, later imputed by the Court to 
include entitlement to DIC benefits.  

The claim was originally denied by the RO in August 1999.  
The appellant submitted additional evidence in December 1999 
which consisted of a letter from a VA staff physician (Dr. 
M.G.S.) dated in November 1999, in which he related that he 
was the veteran's psychiatrist for his service-connected 
psychiatric disability for about 15 years' that it was "well 
known" that anxiety often leads to elevated blood pressure, 
or hypertension; and that the veteran's terminal illness, 
cerebrovascular accident, or stroke, was likely contributed 
to by his problems with hypertension. Dr. M.G.S. concluded 
that as anxiety predisposes to hypertension and hypertension 
is the cause of stroke, it was "presumptively likely" that 
the veteran's service-connected condition significantly 
contributed to and hastened his death in May 1999.  No 
medical authorities were cited in the opinion.  

In January 2000, the RO sent a memorandum to the Compensation 
and Pension Exam Unit at the Kansas City VAMC, requesting a 
review and analysis of the veteran's claims folder and any 
available medical records in the veteran's chart by a VA 
cardiovascular specialist; and a medical opinion from that 
cardiovascular specialist as to the likely etiology of the 
cardiovascular condition that caused the veteran's death, 
based upon the objective evidence.  The veteran's complete 
claims folder was provided for review.  [The veteran's 
attorney has specifically objected to this memorandum.]  

The January 2000 memorandum from the RO provided an overview 
of the veteran's death certificate, a summary of his service-
connected disabilities, a statement of why the August 1999 
rating decision denied the claim, a description of the 
November 1999 statement of Dr. M.G.S. including a statement 
that the November 1999 opinion was unsupported by clinical 
data, thereafter the memo notes that the date of onset of the 
veteran's fatal heart disease is unclear and summarizes the 
available evidence concerning the onset and etiology of heart 
disease in his medical records to a family history of heart 
disease and the veteran's use of tobacco products.  Finally, 
a "thoughtful" medical opinion based upon the objective 
medical evidence was requested.    


In a February 14, 2000, letter, a VA staff cardiologist and 
cardiovascular specialist at the VAMC, Kansas City (Dr. 
W.W.E.), stated that he had reviewed the veteran's complete 
medical records; that the veteran clearly had a systemic 
atherosclerotic cardiovascular disease which was initially 
manifested in the form of atherosclerotic coronary artery 
disease diagnosed by cardiac catheterization in June 1997 at 
the VAMC, Kansas City.  The arteriosclerosis of the veteran's 
arteries was identified as the underlying etiology which led 
to the stroke and prior heart attacks that the veteran had 
and which ultimately caused his death.  Further, the 
reporting cardiovascular specialist stated that the veteran 
was known to have hypertension, dyslipidemia and other risk 
factors for atherosclerosis and these conditions could have 
contributed to the development of atherosclerosis.  He stated 
that he found no causal relationship between the veteran's 
atherosclerotic vascular disease and the fact that he had a 
prior history of anxiety with depression for which he was 
previously service-connected.

In a March 2000 rating decision, the RO again denied the 
claim.  The subsequent procedural history of the appeal has 
been set out in detail in the Introduction.  

Analysis

In its December 2006 decision, the Court found that the Board 
must consider in the first instance the appellant's 
allegation of bias in the RO's development of the appellant's 
DIC claim.  As noted elsewhere in this decision, such 
allegations of bias were first raised at the Court; however, 
as has been discussed in the Introduction  the law of the 
case is that the Board has jurisdiction to consider this 
matter.  The Board will do so.

The appellant through counsel has argued that a January 2000 
memorandum written by the RO Veterans Center Service Manager 
requesting a medical opinion violated VA's non-adversarial 
claims development process and was biased.  The appellant 
further argued that the memorandum improperly constituted a 
proceeding in an adversarial manner against the appellant 
because the memorandum in question noted weaknesses in the 
evidence in favor of the appellant's claim and referred to 
other evidence in the claims folder that might be against the 
appellant's claim.  
The appellant's attorney therefore argues that the 
development of the appellant's claim was less than through, 
resulting in denial.  

In general, the statutes and regulations pertaining to 
veterans' benefits have created a "nonadversarial, ex parte, 
paternalistic system for adjudicating veterans' claims."  See 
Collaro v. West, 136 F.3d 1304, 1309-10 (Fed. Cir. 1998).  
The relevant regulation provides that: 

proceedings before VA are ex parte in nature, and 
it is the obligation of VA to assist a claimant in 
developing the facts pertinent to the claim and to 
render a decision which grants every benefit that 
can be supported in law while protecting the 
interests of the Government.  

38 C.F.R. § 3.103(a) (2007).  

The question now before the Board is whether, within that 
general framework, the January 2000 memorandum was 
"adversarial" and thus biased, as is contended by the 
appellant's attorney.  

In the past, the Court has found that bias is shown when a 
request for medical evidence suggests an answer or limits the 
field of inquiry.  See Bielby v. Brown, 
7 Vet.App. 206, 268 (1994).  Further, the Court in Austin v. 
Brown, 6 Vet. App 547, 552 (1994), quoting Cinderella Career 
and Finishing Schools, Inc. v. FTC, 425 F.2d 583, 590 
(D.C.Cir.1970), noted that "[i]n order to establish improper 
prejudgement of a case, it must appear to a disinterested 
observer....that [the agency] has in some measure adjudged the 
facts as well as the law of a particular case in advance of 
hearing it."   In this connection, the Court has stated that 
evidence should not be secured in order to obtain a 
predetermined outcome.  
See Austin, supra; see also Colayong v. West, 12 Vet.App. 
524, 534 (1999). 

Bias is also shown when the personal feelings and attitudes 
of ratings officials towards a claimant are carried forward 
in the adjudication and development of the claim.  See Annoni 
v. Brown, 5 Vet.App. 463 (1993); see also 38 C.F.R. § 4.23 
and  Colayong, supra.    

The appellant's attorney has not provided any cogent 
argument, in light of the Court's jurisprudence, as to why 
the January 2000 RO memorandum was biased.
As the Board understands the attorney's argument, because the 
memorandum referred to evidence which could be interpreted as 
being against the appellant's DIC claim, such constituted 
bias.

The January 2000 memorandum which is the basis of the 
appellant's attorney's complaint in fact referenced 
information that was arguably against the appellant's claim.  
Specifically, the memorandum noted the weakness in the 
treating psychiatrist's favorable opinion.  The memorandum 
also contained a summary of the veteran's treatment records, 
including information concerning a family history of heart 
disease and tobacco use by the veteran, which factors could 
not be considered to be service connected.  However, all of 
this information was offered in a neutral manner, without any 
inferences presented or conclusions drawn.  
Cf. Colayong, supra.  Further, and significantly, the January 
2000 memorandum highlighted the existence of the opinion of 
the treating physician which was favorable to the claim.  
The memorandum's report of evidence, referring as it does to 
evidence both in favor and against the claim, can hardly be 
said to be one sided or pointing to a preordained conclusion, 
as is contended by the appellant.  



The final paragraph of the memorandum read:  

A thoughtful review of the evidence is requested 
with a medical opinion as to the likely etiology of 
the cardiovascular condition which caused the 
veteran's death based on the objective evidence.... 
[Emphasis added]

This language manifestly cannot be read as seeking an outcome 
against the claim.  Indeed, the specific request was for a 
"thoughtful review of the evidence" leading to an "opinion 
based on the objective evidence".  It cannot be denied that 
the VSC Manager was requesting a thorough review of all of 
the evidence and was not advocating any particular result.  
See Barrett v. Nicholson, 466 F.3d 1038, 1044 (Fed. Cir. 
2006) (stating that "'the importance of systemic fairness and 
the appearance of fairness carries great weight'" within the 
nonadversarial veterans benefits system (quoting Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998)) and that "[t]he 
[G]overnment's interest in veterans cases is not that it 
shall win, but rather that justice shall be done").

The Board emphasizes that "nonadversarial" does not mean 
that VA can or should ignore evidence against a veteran's 
claim in order to remain unbiased.  See 38 C.F.R. § 3.102 
(2007) [in adjudicating a claim VA considers positive and 
negative evidence].  The mere fact that the veteran's tobacco 
use and family history of heart disease were mentioned in a 
memorandum does not render the memorandum biased.  Although 
system is designed to nonadversarial, VA's statutory duty 
requires thorough fact finding.  In that context, a request 
for medical evidence must "accurately reflec[t] the 
disability picture." See Bielby, supra.  So it was in this 
case.  

The January 2000 memorandum request differs from the facts 
considered by the Court in Austin.  In that case, bias was 
found after a VA employee included a statement that "clearly 
[the service-connected condition] was not related to his 
fatal [condition.]" in the medical request.  That statement, 
which clearly indicated how the requesting official wished 
outcome to be, stands in stark contrast to the January 2000 
memorandum at issue here.  In the January 2000 memorandum, no 
conclusion for or against the veteran's claim was stated.  
Indeed, a plain reading of that memorandum does not reveal 
any hint of any outcome being "telegraphed" by the 
requesting VSC Manager.  The memorandum instead sought a 
review of all possibilities.  

There is also substantial difference between the text of the 
January 2000 memorandum and the biased request discussed by 
the Court in Colayong.  
In that case the RO, in discussing evidence in favor of the 
claimant's position, directed the reviewing physician to 
"feel free to refute the private physician's report as fully 
as possible for the better argument."  See Colayong, 12 Vet. 
App. at 534.  No such suggestion appears in the January 2000 
RO memorandum  

Further, in the January 2000 memorandum there was no 
disparagement of the appellant or her position.  Cf. Annoni 
v. Brown, 5 Vet.App. 463 (1993).    

The case law makes it clear that in order for there to be a 
finding of bias, there must be a demonstrated attitude 
against the claimant or the claimant's evidence.  Further, 
there must be present in the request an express or implied 
indication that a the medical examiner's conclusion must be 
against the claimant's position.  Neither of these things can 
be said of the January 2000 Memorandum.  The language used is 
neutral on its face; the request is for whatever 
"objective" opinion the expert could provide.   

What is clear from the January 2000 memorandum was that the 
agency had not prejudged the case and was not seeking a 
predetermined result.  Cf. Austin, supra.  Specifically, the 
memorandum reflected that the evidence in the claims folder 
did not provide a sufficient basis for the RO to reach a 
conclusion either for or against the appellant.  Instead, the 
memorandum reflects the determination of the RO staff that 
the opinion of a medical expert would be required as the 
matters at issue were beyond the scope of the understanding 
of a lay person and additional medical detail was required.  
This is entirely consistent with VA's duty to assist as well 
as the Court's jurisprudence.  Cf. Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Charles v. Principi, 16 Vet. App. 370 
(2002) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

In short, the January 2000 RO memorandum request for a 
medical opinion contained a summary of the medical records, 
noting both evidence for and against the appellant's claim.  
The Board finds no bias or breach of VA's nonadversarial duty 
in the drafting or the content of the memorandum. Further, 
the Board finds that the totality of the actions undertaken 
to develop the appellant's claim was in conformance with VA's 
nonadversarial system and fulfillment of the duty to assist.  

The appellant's attorney has provided no other examples of 
alleged bias in the RO's handling of the case, and none are 
evidence to the Board.

The appellant's attorney's has also suggested that the author 
of the February 14, 2000 medical opinion, who was a 
cardiologist and Chief of Staff at the Kansas City VAMV, was 
somehow biased.  A review of that medical opinion does not 
demonstrate any bias.  The reviewing physician specifically 
stated that "I have reviewed all of the information 
available to me in the case of this veteran's death."  The 
reviewing physician reached a conclusion which was against 
the appellant's claim (i.e., that the veteran's death was due 
to atherosclerotic heart disease, which was not related to 
the veteran's service-connected anxiety with depression).   
However, this alone cannot lead to a finding of bias.  The 
reviewer was obligated to render an opinion either for or 
against the claim.  The opinion rendered appears to have been 
based on a review of the veteran's complete medical history .  
There is no indication of any disparagement of the veteran, 
the appellant, or of the appellant's position. 

Moreover, there is no indication that the medical opinion was 
influenced by the January 2000 memorandum.  Indeed, the 
reviewing physician repeated the RO's request that he 
"provide a thoughtful review of the evidence . . . . based 
on all objective evidence available."       

Accordingly, having thoroughly considered the record on 
appeal as it pertains to the specific matter on appeal, the 
Board can find no basis for a finding of bias.  In the 
absence of bias, referral of the matter to another RO for 
redevelopment is unnecessary.  The benefit sought on appeal 
remains denied.

Additional comment

As has been discussed above, this decision is limited to the 
very narrow matter of bias, which was raised by appellant's 
attorney at the Court.  The Board sees no need to discuss any 
other aspect of the development of this case by the RO.  Nor 
will the Board again address the underlying matter of the 
substance of the DIC claim itself, since under the terms of 
the Court's December 2006 decision all such matters are 
deemed to have been abandoned.  In addition, the December 
2006 Order of the Court specifically stated :  "the 
appellant . . . makes no contention of error with the Board 
decision [dated April 19, 2004]".   

The Board has determined that there was no bias in the 
development of the appellant's claim and that referral to a 
different RO is not warranted.  Accordingly, there is nothing 
further to discuss.




ORDER

Entitlement to referral of the appellant's claim of 
entitlement to compensation under 38 C.F.R. § 1318 for 
reconsideration due to bias is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


